Gillespie, J.,
dissenting:
1 would affirm. With deference, it seems to me that what the majority has held has so narrowed the rule as to materiality of the false testimony in perjury cases that there is left a vast area within the field of judicial inquiry where a witness can lie with impunity.
Under the rule as to materiality laid down in Slade v. Slade, (Miss.) 119 So. 355, the false testimony was material because (1) it could have influenced the tribunal on the issue before it, the rule being that whether the false testimony did influence the court is not the test, but whether it could; (2) it was a proper matter of inquiry, being one that tended to prove the very point in issue, and was a vital link in the chain of circumstances leading to the vital question of notice on the part of Wade; (3) it tended to bolster the plaintiff’s case, and the fact that the plaintiff’s case failed is of no consequence, and (4) it directly attacked the credibility of the appellant as a witness, who was on cross-examination.
It seems to me that too much emphasis is put on the fact that the plaintiff in the replevin case failed on the proof. This is not the test. If some evidence had been developed tending to prove notice, whether the assump*762tion agreement was signed by appellant would have been of vital support to the plaintiff’s case, for it would be presumed that if appellant had signed the assumption agreement, and, therefore, had notice of the lien, he would not have violated the statute against selling mortgaged property without advising the purchaser of the status of the property as affected by the lien.
Kyle, J., joins in this dissent.